445 F.2d 1382
Charles A. BARBARIN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.No. 71-1537 Summary Calendar.**Rule 18, 5 Cir.; Isbell Enterprises, Inc.v.Citizens Casualty Company of New York, et al., 5 Cir., 1970,431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Aug. 9, 1971.

Charles Barbarin, pro se.
Gerald J. Gallinghouse, U.S. Atty., Patrick C. McGinity, Asst. U.S. Atty., New Orleans, La., for the United States.
Appeal from the United States District Court for the Eastern District of Louisiana, Alvin B. Rubin, District Judge.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:

Affirmed.1  See Local Rule 21.2


1
 See Barbarin v. United States, 329 F.Supp. 549 (E.D.La.1971)


2
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966